ORDER
PER CURIAM.
Appellant, Peter J. Noll (“defendant”), appeals from the judgment of the Circuit Court of St. Francois County, after a jury convicted him of statutory sodomy in the first degree, section 566.062, RSMo 2000. Appellant was sentenced to life imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for *810the use of the parties only setting forth the reasons for our decision.